.
OFFICE   OF THE   A’HORNEY    GENERAL   OF TEXAS

                     AUSTIN
          T&we h8s been lcindlysuhmltted to us, for ammlaa-
t1on ln cmnlBut1m vith the instMt quest2rm, 8 oopy of sm-
tract lmp4ogo betvean the Bureau or Ycrrdrand ma8   of ths
u. 3. uavy and the Brrnm-Bellovrr-Columbla
                                        Camtruotlaa COJE-
psny, for the cclrrtrwtiapof & Amfal Nr Bara at corpus
Chrtitl,MdflwmM      cl-tionMd     oons:beMtioa &all
partltlaltprovlslcmaMd featuws thereoi,w &TO rewhed
the aawlu#IaL, upal the pwlo~ples aad md*r tbo lIthor1-
ties dlwuswd in our opinlm Ro. O-3049,thst ths SPafIt-
Bellows-Oolumbla CowtrwtlaD  Ccqsny Is thereby oarcrt1tut.d
UI    lJldepeodantOaitractor   vlth   the   Federal   CowrnlAat   for
the    cmstr+ca      of the dmorlbti projeot~1 a *ooot-plus-
7sitssll~          izirglz% &rxY3as,m
therefore,\nder the lithorltlsecited snd dlaoussedla the
oplnlm advertedto, that f&e tu 1Wled by APtlA.e7047,
Seotian4U, Subsectlaa(a), RevisedCivil Statutesof Texas,
aould ocurrtitutlamllybs Ilisposed
                                upm and oolleatsdfPcm
the Ims star Cmt    corpmtiaa, &a rrell*r of ruoh omt,
ova thou&suehtushouldbeps&wdm~            part oftlmpw-
oimnprioe, tosuohlnba~~teap~to            u&dultUmtely
to the Fedor Qovmwmnt, so 8s to lnamsse, pm3 tmto, the
oalstruotioacosts or this pro$Bat.
          As la opipianIlo.O-5049,our omolusiop kero U
to the tuaMlfty of the traaswtiar fads addlfi~      rup-
port ia tlabexpressupdm?      by the oov~rnmeat,irrt&o
rme oithe oultlwt (Art         * mabdlvlslcn0). to rebl-
burseths ganmlomtrrotor,8Favn-&ll~~olrrrMlC~~-
tim ckmp8lq, to the followingexte@itr
             '(0) The net aml?ultof My u. s. soala
        Becurltytaxes and artystate or 1QMl tuss, fees,
        orahwgesuhlch the amtrsatormyks         uind
        aiaecrountoftblsamtraatto~yaxOr       "4maax
        plant, equlpMat, prooess,0r~tlcm,      mbtwiAls,
        or perscnaelwider my applloabla alld IAV or
        regulatlms   issued by aoqmtont       ruthorlty."
            '&apo8slble&8iu1o~tb@            taoa,ShrCbnuatBorpO=-
tlcmr~tB*awrr-Bellar8-Col~~abisCmrtrwtioaO~y,rsd,
lntum, ofsuuh lstterroapsaxa~8ttbe      FederU Oar-t,
for fd~smt,     under the above quotedprovl8lanof the mm-
Ealorabl.Oe0rg.H. shsggyd, -3


treat, ofcenwnttaxes prlcltoth0 Stste,is l crantrotsray
betwan ths partiesarising out o? ax&rsot nthor tbm
the tax measux'~hero tiVolv~d,sad huoe M       the ~XW@OP
aoope of this oplnian. Howwr, ve do sky tbt suoh tex
me8sura1s applloabloto salor of emtby      the frQo 8tU
cmt    Corpo.retlon,ueopltethe dwmlw&ms     oantalne6sn
Its lettertmnsmittiog bids snd in p-o        mder oovor-
lag shipmentsoioemsnt, toths ltrwtthatsuahawtorials
"are for the axeluslv6use a? the Unltod 8tatessad tit10
to the w    vests in the United SWter upar thoil,d@liV.~y
to the custodyof Bswm mid Root, tie.,U. S. Bellovs,aa&
co1umb$aCanrt~tlmCornpaag,ceatrrotfOy~090,x~~
AlrT~ingS~tim,Corpu8         cmi8tl,Toxa8,"~&    "Fede~l
sxclw tu, statesnclloerltams avenotappUacrbl6to
thl8 purehue ior tbs sole Waount o? the UnitedSt8tu."




         &a
         EY   GENEHAT.          BI